                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

Kathryn Harris,                                   )
                            Plaintiff,            )
v.                                                ) Case No. 20-CV-0404-FJG
                                                  )
Wal-Mart Stores East I., L.P.,                    )
                           Defendant.             )
                                           ORDER

       Pending before the Court is Plaintiff’s Motion to Remand (Doc. No. 9).

       The present matter was filed in the Circuit Court of Jackson County, Missouri on

March 23, 2020, and was timely removed to this court by defendant, who argued that

diversity jurisdiction existed. Plaintiff moved to remand on June 4, 2020, attaching a

signed affidavit stipulating that the damages she is seeking do not exceed $75,000 and

that she will not seek to satisfy or execute a jury verdict or judgment entered in excess of

$75,000. In response, on June 10, 2020, defendant filed a stipulation to remand (Doc.

No. 10) indicating that it stipulates to the remand of this matter to the Circuit Court of

Jackson County, Missouri.

       As this Court noted in a prevous order,

       [t]he Supreme Court held in St. Paul Mercury Indemnity Co. v. Red Cab Co.,
       303 U.S. 283 (1938), that a plaintiff may prevent removal by committing to
       accept less than the federal jurisdictional amount. After a case has been
       removed to federal court, however, it is too late for the plaintiff to foreclose
       federal jurisdiction by agreeing to collect less than the jurisdictional amount.
       Id. at 292–93. The rule from St. Paul Mercury has consistently been applied
       to cases in which the petition at the time of removal expressly stated a claim
       in excess of the jurisdictional amount, and therefore, removal jurisdiction
       had already attached....Plaintiff's petition in this case does not expressly
       state a claim in excess of the jurisdictional amount. Further, plaintiff now
       stipulates that her damages do not exceed and she will not seek an amount
       greater than $75,000.

       Where damages are not specified in a state court complaint, this Court and
       others in the Eighth Circuit have considered a post-removal stipulation to



         Case 4:20-cv-00404-FJG Document 11 Filed 06/11/20 Page 1 of 2
       determine whether jurisdiction has attached, as long as the stipulation can
       be considered as clarifying rather than amending an original pleading.

Penn v. Cypress Media, L.L.C, No. 15-CV-00397-W-FJG, 2015 WL 5970591, at *3 (W.D.

Mo. Oct. 13, 2015) (citing Levinson v. Cincinnati Ins. Co., No. 4:13–CV–1595 CAS, 2013

WL 5291772, *2 (E.D.Mo.Sept.19, 2013).

       In the present case, the Court finds that plaintiff’s stipulation is a clarification of the

amount in controversy. Therefore, the Court finds that the amount in controversy is less

than $75,000, and federal jurisdiction is lacking. Plaintiff’s Motion to Remand (Doc. No. 9),

therefore, is GRANTED. This case is remanded to the Circuit Court of Jackson County,

Missouri.

       IT IS SO ORDERED.




Dated: June 11, 2020                                        /s/ Fernando J. Gaitan, Jr.
Kansas City, Missouri                                       Fernando J. Gaitan, Jr.
                                                            United States District Judge




                                                2




         Case 4:20-cv-00404-FJG Document 11 Filed 06/11/20 Page 2 of 2
